        Case 7:20-cv-02613-PMH
Case 7-20-cv-02613-PMH          Document
                          Document       25 inFiled
                                   24 Filed    NYSD 07/23/20 Page 1 ofPage
                                                      on 07/22/2020    1   1 of 1




                               Application granted. The initial conference is adjourned to
                               8/5/2020 at 11:30 a.m.

                               SO ORDERED.

                               _______________________
                               Philip M. Halpern
                               United States District Judge

                               Dated: New York, New York
                                      July 23, 2020
